—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Franco, J.), dated October 1, 1996, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The Department of Motor Vehicles document produced in support of the petition established that the insurance coverage applicable to the offending vehicle had been terminated effective June 26, 1995, several weeks before the accident, which occurred on August 8, 1995. The respondent, Wahid Awawadeh, submitted additional proof that State Farm Mutual Automobile Insurance Company (hereinafter State Farm) had mailed a valid notice of the cancellation to the owner of the offending vehicle. The record contains no evidence of any defect *373in the cancellation by State Farm. The mere speculation by the petitioner’s counsel in his papers before the Supreme Court that State Farm might have failed to mail a premium bill to the owner prior to the cancellation does not raise any issue of fact. Under these circumstances, the Supreme Court properly dismissed the petition without a hearing (see, Matter of Prudential Prop. & Cas. Ins. Co. v Campbell, 227 AD2d 628; Matter of Eagle Ins. Co. v Battershield, 225 AD2d 545). Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.